NUMBER 13-09-316-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


              IN THE MATTER OF P.L.C., III, A JUVENILE


                  On appeal from the 156th District Court
             of Bee County, Texas, Sitting as a Juvenile Court.


                         MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Vela
                Memorandum Opinion by Justice Vela

      This is an appeal from an order transferring appellant, P.L.C., III, to the Institutional

Division of the Texas Department of Criminal Justice (“TDCJ-CID”) pursuant to section

54.11(i) of the Texas Family Code. TEX . FAM . CODE. ANN . § 54.11(i) (Vernon Supp. 2009).

Appellant’s appointed counsel has filed a brief with this Court stating that the appeal is

wholly frivolous and without merit. We affirm.
                                     I. BACKGROUND

       On October 2, 2007, appellant pleaded true to allegations that he engaged in

delinquent conduct—indecency with a child. At a disposition hearing, appellant was

committed to the Texas Youth Commission (“TYC”) for a determinate sentence of fifteen

years. He did not appeal that order.

       On April 17, 2009, shortly before appellant’s nineteenth birthday, the trial court

heard TYC’s request for a transfer hearing to determine whether appellant should be

transferred to TDCJ-ID. Appellant had not completed his fifteen-year sentence and TYC

believed that appellant’s conduct while at TYC indicated that he should be transferred to

TDCJ-CID. After an evidentiary hearing, the trial court ordered appellant to be transferred

to TDCJ-ID for completion of his fifteen-year sentence.

                              II. COMPLIANCE WITH ANDERS

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant's court-

appointed appellate counsel has filed a brief with this Court, stating that there are no

arguable grounds for reversal. See id.; In re D.A.S., 973 S.W.2d 296, 298 (Tex. 1998)

(orig. proceeding) (applying procedures enumerated in Anders to juvenile matters and

noting that “[a]lthough juvenile cases are classified as civil proceedings, they are quasi-

criminal in nature.”). Counsel's brief discusses relevant portions of the record as they

pertain to the sufficiency of the evidence to support the transfer. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal



                                            2
authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus Christi

2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 Tex. Crim. App. 1991).

       Including record references to the facts and setting out pertinent legal authorities,

appellant's counsel has carefully discussed why, under controlling authority, there are no

errors in the trial court's order transferring appellant from the TYC to the TDCJ-ID. See

High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel has

stated to this Court that she is unable to raise any arguable issue for appeal and has

forwarded a copy of the brief and her request to withdraw as counsel to appellant. Counsel

also provided appellant with a copy of the record and informed appellant of his right to

review the record and to file a pro se response. See Anders, 386 U.S. at 744; Stafford,
813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n. 23. More than an

adequate period of time has passed, and appellant has not filed a pro se response. See

In re Schulman, 252 S.W.3d at 409.

                                III. INDEPENDENT REVIEW

      Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the



                                            3
transfer order of the trial court.

                                     IV. MOTION TO WITHDRAW

       In accordance with Anders, appellant's attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n. 17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant. To withdraw from representation, the appointed

attorney must file a motion to withdraw accompanied by a brief showing the appellate court

that the appeal is frivolous.”) (citations omitted). We grant counsel's motion to withdraw

that was carried with the case. Within five days of the date of this Court's opinion, counsel

is ordered to send a copy of the opinion and judgment to appellant and to advise appellant

of his right to file a petition for further review. See TEX . FAM . CODE ANN . § 56.01(a) (Vernon

Supp. 2009); see also TEX . R. APP . P. 48.4 (requiring, in criminal cases, the attorney

representing a defendant on appeal to send the client a copy of the court of appeals’

opinion and judgment within five days); see also In re Schulman, 252 S.W.3d at 412 n. 35;

Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                           ROSE VELA
                                                           Justice

Delivered and filed the 11th
day of February, 2010.




                                               4